Case: 16-11656      Document: 00514053793         Page: 1    Date Filed: 06/29/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-11656                                FILED
                                  Summary Calendar                          June 29, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BENJAMIN LUCERO CANO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:06-CR-7-1


Before DENNIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Benjamin Lucero Cano, federal prisoner # 34330-177, seeks leave to
proceed in forma pauperis (IFP) on appeal from the district court’s denial of his
18 U.S.C. § 3582(c)(2) motion for a sentence reduction based upon retroactive
Amendment 782 to the Sentencing Guidelines. By seeking leave to proceed
IFP, Cano is challenging the district court’s certification that his appeal is not




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11656    Document: 00514053793      Page: 2   Date Filed: 06/29/2017


                                  No. 16-11656

taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28
U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a).
      In this court, Cano argues that the district court failed to conduct the
mandatory first-step inquiry regarding his eligibility for a reduction of his
sentence. He asserts that the district court was required to recalculate his
base offense level based on the drug quantity determined by the jury and then
apply Amendment 782 in order to reach the proper guidelines range of
imprisonment. Additionally, in his brief, Cano requests the appointment of
counsel.
      The district court’s implicit ruling that Cano was eligible for a sentence
reduction was correct. See Dillon v. United States, 560 U.S. 817, 826-27 (2010);
U.S.S.G. § 2D1.1(c)(6).     Cano’s challenge to the district court’s first-step
calculation is beyond the scope of a § 3582(c)(2) proceeding and is, therefore,
without merit. Dillon, 560 U.S. at 831; United States v. McBride, 402 F. App’x
909, 911 (5th Cir. 2010).
      Cano does not challenge the district court’s discretionary determination
that no reduction was warranted after consideration of the 18 U.S.C. § 3553(a)
factors. Mapes v. Bishop, 541 F.3d 582, 584 (5th Cir. 2008); Brinkmann v.
Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
Accordingly, he has not shown that the denial of his § 3582(c)(2) motion was
an abuse of discretion. United States v. Benitez, 822 F.3d 807, 810-11 (5th Cir.
2016).
      Cano’s appeal does not present a nonfrivolous issue. See Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983). Accordingly, his motion for leave to proceed
IFP is DENIED, and the appeal is DISMISSED as frivolous. See Baugh, 117
F.3d at 202 & n.24; 5TH CIR. R. 42.2. Cano’s motion for appointment of counsel
is also DENIED.



                                        2